MORENO, J., Concurring.
I concur in the majority opinion. I write separately to explain this concurrence in light of my dissent in In re Dannenberg (2005) 34 Cal.4th 1061, 1100 [23 Cal.Rptr.3d 417, 104 P.3d 783] (dis. opn. of Moreno, J.). In that case, the majority held that a denial of parole was justified if there was some evidence that the particular circumstances of the prisoner’s underlying offense beyond the “minimum elements” indicated exceptional callousness and cruelty. (Id. at p. 1098.) I found the minimum elements test to be both unworkable and not consistent with the statutory mandate to normally grant parole to life prisoners. (Id. at pp. 1101-1104 (dis. opn. of Moreno, J.).) I would have instead required an inquiry into whether the commitment offense was particularly egregious as measured by the Board of Parole Hearings’ (Board’s) own matrices for determining the seriousness of the commitment offense. (Id. at pp. 1106-1107 (dis. opn. of Moreno, J.); see Pen. Code, § 3041, subd. (a); Cal. Code Regs., tit. 15, § 2403.)
After observing the Courts of Appeal grappling with the parole suitability issue since Dannenberg was decided, I now agree with the majority opinion that neither a minimum elements test nor some other sort of metric for determining the gravity of the commitment offense is workable or called for *1230by the statutory scheme. As the majority rightly recognizes, the seriousness of the commitment defense as determined by the Board’s own matrix of factors is used primarily to calculate the prisoner’s base term and release date. (Maj. opn., ante, at p. 1211; see Pen. Code, § 3041, subd. (a).) In order to deny parole outright, as opposed to merely delay the release date, the gravity of the commitment offense must be linked to a prisoner’s current dangerousness (Pen. Code, § 3041, subd. (b)), and the other factors that go into a determination of current dangerousness must be taken into account. The majority opinion appropriately reconciles Penal Code section 3041, subdivision (a) with subdivision (b) by recognizing that a parole date shall normally be granted except when some evidence of current dangerousness, after considering the totality of the circumstances, justifies denial of parole. The majority opinion therefore properly balances the statutory mandate to normally grant parole to life prisoners with the statutory mandate to protect the public, and also properly balances the need for judicial deference in reviewing executive decisions with the judicial obligation to ensure the executive complies with statutory and due process mandates.
CHIN, J., Dissenting.
I dissent.
The Governor carefully considered whether petitioner, Sandra Davis Lawrence, is suitable for parole. He issued a reasoned report that assessed petitioner’s case individually. The report considered the relevant factors— both those supporting parole and those weighing against parole. It recognized the progress petitioner has made over the years that weighs in favor of parole. Nevertheless, balancing these factors, die Governor concluded “that her release from prison would pose an unreasonable risk of danger to society” and reversed the finding of the Board of Parole Hearings (Board) that she was suitable for parole.
The majority cites to no factual misstatements in this report. It agrees that evidence supports every fact cited. It identifies nothing the Governor did that was incorrect or contrary to his constitutional and statutory obligations. Rather, the majority simply substitutes its own judgment in place of the Governor’s considered judgment that petitioner is not suitable for parole.
The awesome responsibility of deciding whether to release a convicted murderer on parole—an act that inherently runs the risk of recidivism, i.e., the risk that the inmate will again kill an innocent person—lies with the executive branch, not the judicial branch. We made this clear in In re Rosenkrantz (2002) 29 Cal.4th 616 [128 Cal.Rptr.2d 104, 59 P.3d 174] (Rosenkrantz) and later in In re Dannenberg (2005) 34 Cal.4th 1061 [23 *1231Cal.Rptr.3d 417, 104 P.3d 783] (Dannenberg).1 In those cases, we held both that the executive branch may deny parole based on the seriousness of the crime (as long as the executive branch has considered all relevant factors, and the seriousness determination is based on an individualized assessment of the specific case), and that the judicial branch will overturn the executive branch’s decision only if no evidence supports it. These holdings were consistent with, indeed compelled by, the applicable statute. (Pen. Code, § 3041, subd. (b) (section 3041(b)).)
Today, the majority departs dramatically from these basic legal standards. I cannot agree; accordingly, I dissent.
I. Factual and Procedural Background
Petitioner was convicted of first degree murder. Because the Governor’s three-page report denying parole states the underlying facts, I attach it as an appendix to this opinion and adopt by reference its factual recitation. (See appen., post.) I see no need to repeat those facts, as the report speaks for itself.2
Petitioner is now eligible for parole, and has been for some time. Over the years the Board, or its predecessor, the Board of Prison Terms, has found petitioner suitable for parole several times. Three different Governors, Pete Wilson, Gray Davis, and Arnold Schwarzenegger, have overturned these determinations, most recently Governor Schwarzenegger in January 2006. Petitioner filed a petition for writ of habeas corpus in the Court of Appeal asking that court to overturn the Governor’s January 2006 determination. Over Presiding Justice Perluss’s dissent, the majority did so and ordered petitioner’s release on parole. We granted review.
*1232II. Discussion
The applicable law is not as complex as the majority opinion makes it appear. We settled the legal standard in Rosenkrantz, supra, 29 Cal.4th 616, and Dannenberg, supra, 34 Cal.4th 1061.
The Board determines whether persons sentenced to an indeterminate term, such as convicted murderers, are suitable for parole. (Pen. Code, § 3041.) The Board “shall set a release date unless it determines that the gravity of the current convicted offense or offenses, or the timing and gravity of current or past convicted offense or offenses, is such that consideration of the public safety requires a more lengthy period of incarceration for this individual, and that a parole date, therefore, cannot be fixed at this meeting.” (§ 3041(b).) Under this statute, “the Board, exercising its traditional broad discretion, may protect public safety in each discrete case by considering the dangerous implications of a life-maximum prisoner’s crime individually.” (Dannenberg, supra, 34 Cal.4th at p. 1071.) In making this determination, the Board must consider various criteria established by regulation. (Rosenkrantz, supra, 29 Cal.4th at pp. 653-654.)
In murder cases such as this one, the Governor has the power to reverse the Board’s decision, while considering the same criteria. (Cal. Const., art. V, § 8, subd. (b); Pen. Code, § 3041.2; see Rosenkrantz, supra, 29 Cal.4th at pp. 625-626, 660.) The Board’s parole decision and the Governor’s decision reviewing the Board are subject to the same standard of judicial review. (Rosenkrantz, supra, 29 Cal.4th at p. 626.) (Because the Board and the Governor must consider the same criteria, and their actions are subject to the same standard of judicial review, I will sometimes describe the entity that denied parole generally as the executive branch or the parole authority rather than specifically either the Board or the Governor.)
The executive branch, not the judicial branch, makes the parole decision, although it may not simply deny parole to all convicted murderers. (Rosenkrantz, supra, 29 Cal.4th at pp. 655, 683-684.) Accordingly, as we explained in Rosenkrantz, “the precise manner in which the specified factors relevant to parole suitability are considered and balanced lies within the discretion of the Governor, but the decision must reflect an individualized consideration of the specified criteria and cannot be arbitrary or capricious. It is irrelevant that a court might determine that evidence in the record tending to establish suitability for parole far outweighs evidence demonstrating unsuitability for parole. As long as the Governor’s decision reflects due consideration of the specified factors as applied to the individual prisoner in accordance with applicable legal standards, the court’s review is limited to ascertaining whether there is some evidence in the record that supports the *1233Governor’s decision.” (Rosenkrantz, supra, 29 Cal.4th at p. 677, italics added.) This “some evidence” standard is “extremely deferential” (id. at p. 665) and requires “[o]nly a modicum of evidence.” (Id. at p. 677; see also id. at p. 679.)
Applying this standard in this case is not difficult. Readers may review the attached report and judge for themselves whether the Governor acted arbitrarily or capriciously, failed to engage in an individualized assessment of petitioner’s case, failed to consider the factors supporting as well as those weighing against parole, failed to do anything else he should have done, or did anything he should not have done. In fact, he did exactly what he was supposed to do. He fulfilled his statutory and constitutional obligations precisely. His conclusion that petitioner remains too dangerous to release into society was not arbitrary or capricious. It was based on an individualized assessment of all the relevant factors, both those supporting and those weighing against parole. His factual recitation was accurate and everything he stated, including his conclusions, was supported by far more than a modicum of evidence. As Presiding Justice Perluss stated in dissent in the Court of Appeal, whether petitioner is suitable for parole “may be a close question,” but whether some evidence supports the Governor’s decision is not close.
When a person is paroled, that person is released into the general society, to interact with many vulnerable people who may be unaware of the person’s background. The parole decision thus involves the inherent risk of recidivism which, in the case of a convicted murderer, means the risk that an innocent person may die. Parole must be granted in proper cases, but the decision is an awesome responsibility, one entrusted to the executive branch. In deciding whether to grant or deny parole, i.e., whether to release the person into society, it is entirely appropriate for the executive branch to examine the facts of the crime (and here, surrounding circumstances) and, exercising its broad discretion, conclude that those facts are so horrendous, and so frightening, that it is not yet willing to take a chance and approve parole. The statute makes this clear. It permits the parole authority to deny parole if “it determines that the gravity of the current convicted offense or offenses ... is such that consideration of the public safety requires a more lengthy period of incarceration . . . .” (§ 3041(b).) In Rosenkrantz, we interpreted this statute to mean what it says: “The nature of the prisoner’s offense, alone, can constitute a sufficient basis for denying parole.” (Rosenkrantz, supra, 29 Cal.4th at p. 682; see also Dannenberg, supra, 34 Cal.4th at p. 1094 [reiterating this point].)
Petitioner committed a particularly vicious and premeditated first degree murder, shooting her lover’s wife multiple times, then repeatedly stabbing the *1234victim after she collapsed to the floor. She did this as a “birthday present” to herself because she was disappointed that her lover would not leave the victim for her. On her way to confront the victim, she stopped to arm herself with a pistol and a potato peeler. (See appen., post.)
Moreover, other facts support the denial of parole. As Presiding Justice Perluss explained in dissent, petitioner remained a fugitive for 11 years after the cold-blooded killing. “During that time she lived in several different cities under various assumed names and with related false identity papers (including, it appears, Social Security numbers and passports).” When she surrendered, she still denied involvement in the murder and tried to blame her former lover. “Testifying on her own behalf at trial in August 1983, [petitioner] denied killing Mrs. Williams, insisted she did not want to marry Dr. Williams and asserted it was ‘ “no big thing” ’ when he ended their relationship. ...[][] [Petitioner’s] flight from California and her fugitive status for 11 years following the murder of Mrs. Williams, as well as her denial of involvement in the crime when she finally returned to California in 1982, were also identified by the Governor in explaining his reasons for reversing the Board’s parole decision.” Presiding Justice Perluss also explained that, “[although observing that more recent mental health evaluations of [petitioner] were favorable and included low risk assessments, in reversing the Board’s parole decision the Governor noted [petitioner] had been identified in early evaluations as ‘sociopathic, unstable, and moderately psychopathic.’ ”
All this provides ample evidence supporting the Governor’s denial of parole. It is true that the facts of the crime, petitioner’s fugitive status, and the early psychological evaluations do not change, and hence these factors do not grow stronger over time. It is also true that the facts supporting parole may be dynamic and may grow stronger over time. They appear to have done so here. At some point, the parole authority might conclude that the facts supporting parole have increased sufficiently to finally outweigh the immutable facts of the crime and the other circumstances supporting denial of parole. When that occurs, the parole authority may exercise its authority to grant parole notwithstanding the horrendous facts of the crime. But this weighing process is for the executive branch to perform, not the judicial branch. Nothing in the statute or our previous cases permits the judiciary to engage in its own weighing process and to conclude that the evidence supporting parole outweighs the evidence supporting denial of parole and, on that basis, grant parole.
Certainly, as both the Governor and Presiding Justice Perluss noted, the record contains evidence that would support a grant of parole. Obviously, the majority would weigh the competing factors differently than the Governor *1235and would reach a different decision than he did. But this circumstance is “irrelevant” and cannot negate the evidence that supports the Governor’s decision. (Rosenkrantz, supra, 29 Cal.4th at p. 677.) “In short,” as Presiding Justice Perluss stated in dissent, “there is no doubt that [petitioner] is a strong candidate for release on parole or that the Board’s decision to release her was a reasonable one. But that... is simply not the question we are to address.”
I agree with the majority that the “some evidence” test asks whether evidence supports the conclusion that the inmate is unsuitable for parole because he or she currently is dangerous. (Maj. opn., ante, at pp. 1190-1191.) But, as section 3041(b) and our cases make clear, the facts of the crime can alone justify the conclusion that the inmate is currently dangerous. If, as here, some evidence supports the Governor’s determination that the facts of the crime (and the other individualized facts the Governor cited) show petitioner is dangerous, that should end the inquiry. As Presiding Justice Perluss correctly explained, “if a factor is properly part of the evaluation of a prisoner’s suitability for parole [such as, here, the facts of the crime, petitioner’s lengthy fugitive status, and her early unfavorable mental health evaluations], . . . and if the existence of that factor is supported by some evidence, to hold the same evidence does not support the ultimate conclusion concerning parole suitability is possible only if the court decides the probative (or predictive) value of that factor is outweighed by other indicia of suitability. It is precisely that determination the electorate entrusted to the Governor’s discretion, not the courts’, when it adopted article V, section 8, subdivision (b), of the California Constitution.”
I also agree that “the relevant inquiry is whether the circumstances of the commitment offense, when considered in light of other facts in the record, are such that they continue to be predictive of current dangerousness many years after commission of the offense. This inquiry is, by necessity and by statutory mandate, an individualized one, and cannot be undertaken simply by examining the circumstances of the crime in isolation, without consideration of the passage of time or the attendant changes in the inmate’s psychological or mental attitude.” (Maj. opn., ante, at p. 1221.) This inquiry is exactly what the Governor undertook. No one can read the Governor’s report and reasonably conclude he simply examined the crime in isolation without considering the passage of time and changes in petitioner’s psychological or mental attitude. The only thing the Governor did wrong, according to the majority, was to assess the predictive value of the circumstances of the crime and the postcrime factors he cited differently than the courts would later do. But making that assessment is for the executive branch to do, not the courts.
*1236To try to justify its conclusion, the majority appears to create a new test for courts to apply when reviewing the executive branch’s decision to deny parole: “Accordingly, we conclude that although the Board and the Governor may rely upon the aggravated circumstances of the commitment offense as a basis for a decision denying parole, the aggravated nature of the crime does not in and of itself provide some evidence of current dangerousness to the public unless the record also establishes that something in the prisoner’s pre- or postincarceration history, or his or her current demeanor and mental state, indicates that the implications regarding the prisoner’s dangerousness that derive from his or her commission of the commitment offense remain probative of the statutory determination of a continuing threat to public safety.” (Maj. opn., ante, at p. 1214.)
This language distorts Rosenkrantz and Dannenberg beyond recognition. Apparently, under the new test, the courts decide whether the circumstances of the crime (and presumably the other circumstances weighing against parole) “continue to be predictive of current dangerousness.” (Maj. opn., ante, at p. 1221.) But nothing in Penal Code section 3041 or Rosenkrantz or Dannenberg supports such a conclusion. Rather, it is for the parole authority, not the courts, to decide, while exercising its “traditional broad discretion” (Dannenberg, supra, 34 Cal.4th at p. 1071), when, if ever, the commitment offense loses its predictive value on the issue of current dangerousness. This point is particularly crucial, for permitting the courts to decide whether the facts of the crime continue to be predictive of current dangerousness also permits those courts to ignore the deferential “some evidence” standard of review. A court merely has to decide, contrary to the considered judgment of the parole authority, that the crime no longer has a predictive value—as the majority has done in this case—then it can ignore the evidence supporting the executive branch’s decision and substitute its own judgment. The majority’s new test renders the “highly deferential” standard of review of Rosenkrantz and Dannenberg a phantom. In effect, the standard now is independent review.
By this convoluted method, the majority has created a new scheme in which a court may effectively grant parole whenever it wishes, contrary to California Constitution, article V, section 8, subdivision (b), Penal Code section 3041, Rosenkrantz, supra, 29 Cal.4th 616, and Dannenberg, supra, 34 Cal.4th 1061. I cannot agree. Some evidence, indeed, much evidence, supports the Governor’s well-reasoned, individualized decision. The judicial branch must defer to this executive branch decision, for that is the branch entrusted with making parole decisions.
*1237I would reverse the judgment of the Court of Appeal and deny the petition for writ of habeas corpus.
Baxter, J., and Corrigan, J., concurred.
*1238APPENDIX
[[Image here]]
*1239[[Image here]]
*1240[[Image here]]

 I dissented in Rosenkrantz on the basis that permitting the Governor to overturn the Board’s findings violated the constitutional proscription against ex post facto laws. (Rosenkrantz, supra, 29 Cal.4th at pp. 690-696.) At this point, I accept the majority’s holding as the law of California. I agreed, and still agree, with the rest of the Rosenkrantz opinion. (See id. at p. 696, fn. 6.)


 Cryptically, the third sentence of the majority opinion states: “Petitioner declined a plea offer that would have resulted in a two-year prison sentence.” (Maj. opn., ante, at p. 1190; see also id. at p. 1193 [reiterating the fact in reviewing the procedural history].) Readers will naturally assume that a fact mentioned in the opinion’s opening paragraph has some relevance to the case, and that the opinion will again refer to it in discussing the legal standard and its application. But the majority never mentions this fact again and never explains its relevance. In fact, except to the extent it shows that petitioner utterly failed to accept any personal responsibility for her actions, that petitioner turned down a plea offer is irrelevant. The record does not reveal why the prosecutor apparently offered petitioner a good deal. The offer might simply have reflected the difficulty of prosecuting a 12-year-old crime. (Petitioner had been a fugitive from justice for 11 years.) What is relevant here is that petitioner went to trial and the jury convicted her of first degree murder.